Citation Nr: 0323172	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  01-09 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for status post 
cerebrovascular accident with resultant right hemiparesis.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  
Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	If this development has not already 
been completed: The record indicates that 
the veteran was treated for a psychiatric 
disorder by Dr. Nolan during the period 
from 1992 through 1994, and that the 
records pertaining to such treatment are 
at the Lyster Army Hospital.  Make 
arrangements to obtain all records 
pertaining to such treatment.

2.  Please follow up on the letter 
previously sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) in January 2003 
requesting the provision of any available 
information that might corroborate the 
veteran's alleged in-service stressor.  
(Resend the letter to USASCRUR if 
necessary.)

3.  Once a reply has been received from 
USASCRUR, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following: a 
psychiatric examination.  Send the claims 
folder to the examiner for review.  The 
veteran should be afforded a psychiatric 
examination for an opinion as to whether 
or not she has PTSD related to active 
service.  The examiner should be informed 
as to which stressor or stressors have 
been verified.  The examiner should 
indicate whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied.  The examination should 
include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses and enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  If PTSD 
is diagnosed, the stressor supporting the 
diagnosis must be identified, including 
the evidence documenting the stressor.  
If the examiner finds that PTSD is 
related to stressors other than those 
claimed to have occurred in service, it 
should be so noted and explained.  If 
PTSD is diagnosed, the examiner should 
specify what symptoms are related to PTSD 
as opposed to any other psychiatric 
disorders.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





